Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/141753, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application 11/141753 fails to disclose wherein said middle lateral projection is configured to translate into said lockout recess when said sled is not in said proximal position at a beginning of said staple firing stroke. Applications 11/1411753, 11/082495 incorporated by refence, and provisional application 60/591694, all shows in their figures wherein the firing member comprises a projection 208 that raises said firing member over recess 206 as the firing member is proximally retracted, but they all fail to specifically disclose wherein middle lateral projection is configured to translate into said lockout recess when said sled is not in said proximal position at a beginning of said staple firing stroke.
Thereby, the earlier priority date to which the current application is entitled is 10/03/2006, the filling date of Application 11/538,154.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/22 was filed after the mailing date of the Final Rejection on 04/21/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-34 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Shelton, IV et al. (2005/0263562).
	Regarding claims 21, 27-28 and 32-34 Shelton discloses a surgical stapling instrument, comprising: a shaft assembly (16) comprising a shaft frame (78), wherein said shaft frame comprises a biasing member (144; Fig. 3) engaged therewith: an end effector (12) extending distally from said shaft assembly, wherein said end effector comprises: an anvil jaw (22); and a staple cartridge jaw (18) comprising a channel (18; Fig. 3), wherein said channel comprises a lockout recess (240) defined therein; a staple cartridge (20) replaceably seated in said channel, wherein said staple cartridge comprises: a proximal end and a distal end (Fig. 3); a longitudinal slot (230) extending from said proximal end toward said distal end; staple cavities (24) comprising staples removably stored therein; and staple drivers (23) configured to support said staples within said staple cavities; a sled (126) movable from a proximal position toward a distal position during a staple firing stroke to lift said staple drivers toward said anvil jaw (Figs. 11-12); and a firing member (102) configured to translate through said longitudinal slot, wherein said firing member comprises: a first lateral projection (110) configured to engage said anvil jaw as said firing member is translated through said longitudinal slot; a second lateral projection (114) configured to engage said channel as said firing member is translated through said longitudinal slot; a middle lateral projection (112) positioned between said first lateral projection and said second lateral projection, wherein said middle lateral projection is configured to translate into said lockout recess (240) when said sled is not in said proximal position at a beginning of said staple firing stroke (Fig. 6); and a firing bar (94), comprising: a proximal projection (138) extending upward toward said anvil jaw, wherein said proximal projection is biased downward by said biasing member (Fig. 6); and a distal projection (136) extending downward toward said channel, wherein said distal projection is configured to raise said firing member over said lockout recess as said firing member is proximally retracted after said staple firing stroke (as shown in Fig. 10); wherein said firing member is configured to disengage from said lockout recess as said firing member is proximally retracted (Fig. 10); wherein said firing member is biased into said lockout recess when said sled is not in said proximal position (Fig. 14); and, wherein said firing member is prevented from distally translating through said longitudinal slot when said firing member is biased into said lockout recess. (Fig. 14).
	Regarding claim 22, Shelton discloses wherein said shaft frame further comprises: a pair of apertures (142) defined therein; and a lateral bar (140) defined between said pair of apertures, wherein said biasing member (144) is engaged with said lateral bar (Fig. 6).
	Regarding claims 23 and 29, Shelton discloses wherein said firing member (102) further comprises a tissue cutting portion (116; Fig. 4).
	Regarding claim 24, Shelton discloses wherein said firing member (102) is prevented from distally translating through said longitudinal slot when said middle lateral projection is positioned in said lockout recess (Figs. 13-14; par. 43).
	Regarding claim 25, Shelton discloses wherein said middle lateral projection (112) is configured to translate out of said lockout recess when said firing member is proximally retracted (Fig. 10).
	Regarding claim 26, Shelton discloses wherein said biasing member comprises a clip spring (144).
	Regarding claims 30-31, Shelton discloses wherein said firing member (102) is prevented from distally translating through said longitudinal slot when said firing member is biased into said lockout recess (Figs. 13-14) and wherein the said firing member is biased into said lockout recess when said staple cartridge is not seated in said channel (par. 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731